Citation Nr: 1414336	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder with depressive disorder. 

2.  Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder with depressive disorder. 

3.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder or medication prescribed for service-connected right hip and sacroiliac joint disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1979, and from July 1979 to January 1994, with service in Southwest Asia during the Persian Gulf War. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  In June 2011, the Board remanded the case for further development.  In November 2013, the Veteran submitted additional evidence with a waiver of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the June 2011 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether his disabilities were due to service or due to or aggravated by a service-connected disability.  Although he was provided an examination in August 2011, the examination report is incomplete.  While the examiner addressed whether the Veteran's disabilities were due to undiagnosed illnesses, the examiner did not address whether the disabilities were otherwise incurred in or due to service or secondary to a service-connected disability.  The examiner also did not reconcile the opinion with the July 2006 or January 2008 private opinion, or March 2009 VA examination and opinion.  Thus, the examiner should be asked to provide an addendum.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran stated in May 2012 correspondence that his service-connected posttraumatic stress disorder (PTSD) did not cause his knee or wrist disability.  However, as the record still indicates that those disabilities may have been caused or aggravated by his PTSD, opinions on those aspects of the claims are still needed.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding medical records should be obtained.  The record contains VA treatment notes through April 2012.  Thus, any VA treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since April 2012.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the August 2011 VA examination for an addendum.  The examiner should consider the Veteran's statements regarding the incurrence of each disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also attempt to reconcile her opinion with the July 2006 and January 2008 private opinions, and March 2009 VA examination and opinion.  If the August 2011 VA examiner is unavaible, schedule the Veteran for a VA examination with another examiner to provide the requested information.  The rationale for all opinions should be provided.  

(a) With respect to a bilateral knee disability:

(1) Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability, including arthritis, was incurred in or is due to or the result of any period of active service, including treatment for and a diagnosis of left knee chondromalacia patella, diagnosis of bilateral patellofemoral pain, and complaints of bilateral knee pain related to a road march in April 1993?

(2) Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability, including arthritis, is proximately due to or the result of service-connected PTSD with depressive disorder?

(3) Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability, including arthritis, has been aggravated (increased in severity beyond the normal progress of the condition) by service-connected PTSD with depressive disorder?

(b) With respect to a bilateral wrist disability:

(1) Is it at least as likely as not (50 percent or more probability) that any bilateral wrist disability, including carpal tunnel syndrome, was incurred in or is due to or the result of any period of active service, including treatment for and complaints of wrist pain from carrying a ruck sack in August 1992 and a diagnosis of carpal tunnel syndrome in July 1993?

(2) Is it at least as likely as not (50 percent or more probability) that any bilateral wrist disability, including carpal tunnel syndrome, is proximately due to or the result of service-connected PTSD with depressive disorder?

(3) Is it at least as likely as not (50 percent or more probability) that any bilateral wrist disability, including carpal tunnel syndrome, has been aggravated (increased in severity beyond the normal progress of the condition) by service-connected PTSD with depressive disorder?

(c) With respect to a gastrointestinal disability:

(1) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, including gastroesophageal reflux disease (GERD), was incurred in or is due to or the result of any period of active service, including treatment for and a diagnosis of esophagitis in June 1986 and December 1990?

(2) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, including GERD, is proximately due to or the result of service-connected PTSD with depressive disorder?

(3) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, including GERD, has been aggravated (increased in severity beyond the normal progress of the condition) by service-connected PTSD with depressive disorder?

(4) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, including GERD, is proximately due to or the result of medication prescribed to treat service-connected disabilities, particularly the right hip and sacroiliac joint disabilities?

(5) Is it at least as likely as not (50 percent or more probability) that any gastrointestinal disability, including GERD, has been aggravated (increased in severity beyond the normal progress of the condition) by medication prescribed to treat service-connected disabilities, particularly the right hip and sacroiliac joint disabilities?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

